Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT

FOURTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated as of April 19, 2013 (the “Fourth Amendment Effective Date”) by and among
Par Petroleum Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party thereto (the “Guarantors” and together with the Borrower, each
a “Credit Party” and collectively, the “Credit Parties”), the undersigned
Lenders party hereto, and Jefferies Finance LLC, as administrative agent (the
“Administrative Agent”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated as of September 28, 2012, as amended by the Second
Amendment dated as of November 29, 2012, as amended by the Third Amendment dated
as of December 28, 2012, and as may be further amended, amended and restated,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Credit Agreement”);

WHEREAS, the Borrower consummated the Target Acquisition on December 31, 2012,
as permitted under the terms of the Third Amendment;

WHEREAS, the Borrower desires to use the Net Cash Proceeds from the sale of
certain compressor packages for general corporate purposes and for partial
repayment of Tranche B Obligations;

WHEREAS, in the future, Texadian intends to enter into a secured credit facility
with one or more financial institutions providing loans, letters of credit or
other extensions of credit to finance Texadian’s working capital and business;

WHEREAS, the Borrower has requested that the Lenders extend the maturity date
for Tranche B Obligations to December 31, 2013;

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and

WHEREAS, the Borrower, the Guarantors, and the Lenders have agreed to so amend
the Credit Agreement subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) Appendix 1 of the Credit Agreement is hereby amended by (i) adding the new
defined terms which appear on Appendix 1-A to this Amendment in alphabetical
order and (ii) restating in their entirety the existing definitions for the
defined terms which appear on Appendix 1-B to this Amendment as they appear on
such Appendix 1-B.

(b) Appendix 2 (Tranche B) of the Credit Agreement is hereby amended to add a
new Section 2.14 as set forth on Appendix 2 to this Amendment.

(c) Section 2.8(c) (Asset Sales) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“(c)(i) Not later than five (5) Business Days following the receipt of any Net
Cash Proceeds of any Disposition of any Property of any Credit Party (except for
Dispositions of the JV Interests or of the type described in Sections 2.8(e),
(f) and (g)) now owned or hereafter acquired, such Credit Party shall apply 100%
of such Net Cash Proceeds to make repayments of the Obligations, if any are then
outstanding, in accordance with Sections 2.8(h) and (i); provided that no such
repayment shall be required under this Section 2.8(c) with respect to (A) the
Disposition of Property that constitutes a Casualty Event, (B) Dispositions for
fair market value resulting in no more than $150,000 in Net Cash Proceeds per
Disposition (or series of related Dispositions) and less than $300,000 in
aggregate Net Cash Proceeds before the Maturity Date, (C) any Disposition to the
extent no Obligations are then outstanding on the date of receipt of such Net
Cash Proceeds, or (D) Dispositions permitted by Section 6.4(b)(i), (ii),
(iii) (other than subclause (B) of Section 6.4(b)(iii)), (iv), (v), (vii),
(viii) and (ix).”

(d) Section 2.8(d) (Debt Issuance) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“Debt Issuance. Not later than five (5) Business Days following the receipt of
any Net Cash Proceeds of any Debt Issuance or of any Permitted Subordinated Debt
by any Credit Party, the Borrower shall make repayments of the Obligations, if
any are then outstanding, in accordance with Section 2.8(h) in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.”

(e) Section 2.8(g) (Equity Issuances) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“Equity Issuances. No later than five (5) Business Days following the date of
receipt by the Borrower of any Net Equity Proceeds, the Borrower shall prepay
the Obligations in an aggregate amount equal to 75% (the “Equity Percentage”) of
such Net Equity Proceeds.”

 

2



--------------------------------------------------------------------------------

(f) Section 5.6(c) (Reporting Requirements) of the Credit Agreement is hereby
amended by adding the phrase “or of Texadian or any of its Subsidiaries” in
clause (ii) thereof immediately after the phrase “any Credit Party.”

(g) Section 5.12(b) (Additional Guarantors) of the Credit Agreement is hereby
amended by adding the phrase “or a Foreign Subsidiary” immediately following the
words “Immaterial Subsidiary” in the parenthetical in clause (i) thereof.”

(h) Section 5.18 (Immaterial Subsidiaries) of the Credit Agreement is hereby
amended to delete the period at the end of the first sentence thereof and to
replace it with a semicolon and to insert the following proviso after such
semicolon: “and provided further, that Castle Exploration Company, Inc., a
Pennsylvania corporation, which is an Immaterial Subsidiary, may be legally
dissolved at any time after December 31, 2013, so long as (i) it does not cease
to be an Immaterial Subsidiary and (ii) the Borrower is diligently pursuing the
clearances necessary to apply for dissolution under Pennsylvania law and takes
commercially reasonable action to complete the dissolution process (which could
take three years or longer).”

(i) Section 6.1 (Liens, Etc.) of the Credit Agreement is amended to delete the
period at the end of clause (m) thereof and to replace it with a semicolon, and
to add new clause (n) after such clause (m) as follows: “and (n) any Liens on
Property of Texadian or Texadian-Canada securing Debt under the Texadian Trade
Facility to the extent such Debt is permitted to be incurred under this
Agreement.”

(j) Section 6.2 (Debts, Guarantees, and Other Obligations) of the Credit
Agreement is amended as follows:

 

  (i) to delete clause (d) in its entirety and to replace it with the following:

“(d) Debt of the Credit Parties under Hydrocarbon Hedge Agreements and other
Hedge Contracts with respect to which a Credit Party is the obligor, in each
case, entered into in the ordinary course of business (including, prior to the
time when Texadian and its Subsidiaries are released from their obligations as
Credit Parties in accordance with Section 2.14 of Appendix 2, in the ordinary
course of the trading business of Texadian and Texadian-Canada so long as such
trading is conducted in accordance with the risk management policy adopted by
the Board of Directors of Texadian and Texadian-Canada) and not purely for
speculative purposes; provided that (i) except with respect to Texadian and
Texadian-Canada, such Debt shall not be secured, (ii) such Debt shall not
obligate any Credit Party (other than Texadian or Texadian-Canada) to any margin
call requirements including any requirement to post cash collateral, property
collateral or a letter of credit, and (iii) except with respect to Texadian and
Texadian-Canada, such Debt shall not include any deferred premium payments
associated with such Hydrocarbon Hedge Contracts.”

 

3



--------------------------------------------------------------------------------

  (ii) to delete the period at the end of clause (l) and to replace it with a
semicolon, and to add a new clause (m) after such clause (l) as follows:

“and (m) Debt of Texadian and Texadian-Canada owing under the Texadian Trade
Facility.”

(k) Section 7.1 (Events of Default) of the Credit Agreement is amended as
follows:

 

  (i) to delete the “or” at the end of clause (s) thereof; and

 

  (ii) to delete the period at the end of clause (t) thereof and to replace it
with a semicolon, followed by an “or” and then to add a new clause (u) as
follows:

Insolvency of Texadian. (i) (a) Texadian or any of its Subsidiaries shall become
unable or shall admit in writing its inability or shall fail generally to pay
its debts as such debts become due, or shall make a general assignment for the
benefit of creditors; or (b) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of Texadian or any of its Subsidiaries and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; (ii) any proceeding
shall be instituted by or against Texadian or any of its Subsidiaries seeking to
adjudicate it as bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to any Debtor Relief Law,
or seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against
Texadian or any of its Subsidiaries, either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against Texadian or any of its Subsidiaries or the appointment of a
receiver, trustee, custodian or other similar official for any of them or for
any substantial part of their Property) shall occur; or Texadian or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this paragraph (u).

(l) Section 7.1(d) (Events of Default) of the Credit Agreement is amended as
follows:

 

  (i) to delete the “or” immediately prior to clause (iv);

 

  (ii) to delete the period at the end of clause (iv) and to replace it with a
semicolon, and to add a new clause (v) as follows:

“or (v) any event or circumstance occurs and is continuing which constitutes an
event of default under the Texadian Trade Facility, regardless of whether an
Event of Default is declared under the Texadian Trade Facility on account
thereof, provided, however, that if any event of default under the Texadian
Trade Facility is cured or waived, any related Event of Default arising under
this Section 7.1(d)(v) shall be deemed to have been cured or waived, as
applicable.”

 

4



--------------------------------------------------------------------------------

3. Fourth Amendment Fee. The Borrower shall pay a non-refundable amendment fee
in an amount equal to 0.25% of the aggregate principal amount of the Tranche B
Loans on the Fourth Amendment Effective Date, which fee is payable pro rata to
each Tranche B Lender who has Tranche B Loans on the Fourth Amendment Effective
Date, based on its Pro Rata Share of the Tranche B Loans (the “Fourth Amendment
Fee”). The Fourth Amendment Fee shall be fully earned on the Fourth Amendment
Effective Date and is due and payable in full in immediately available funds
from 50% of the Net Cash Proceeds of the Specified Disposition (defined below)
when the Borrower makes the partial repayment of Tranche B Obligations as
specified in Section 4 below.

4. Consent. On or around February 19, 2013, HEWW Equipment LLC sold two new
(built 2008) 2370 HP G3608LE Ariel JGC4 Gas Compressor Packages stored at
Enerflex Yard in Caspar, Wyoming, more particularly described as Toromont Energy
Systems Unit #42226 and Toromont Energy Systems Unit #42227 (the “Disposed
Property”), for an aggregate cash purchase price of up to $2,850,000 (the
“Specified Disposition”). The Borrower delivered a certificate to Administrative
Agent certifying that the Specified Disposition is permitted under
Section 6.4(b)(iii)(B) of the Credit Agreement. Notwithstanding
Section 2.8(c)(i) of the Credit Agreement to the contrary and that certain
Notice of Reinvestment delivered by the Borrower to the Administrative Agent on
March 5, 2013 (the “Notice of Reinvestment”), the Credit Parties and the
undersigned Lenders consent and agree that (a) 50% of the Net Cash Proceeds from
the Specified Disposition shall be applied to pay (i) first, the Fourth
Amendment Fee and (ii) second, to repay Tranche B Loans in accordance with each
Tranche B Lender’s Pro Rata Share, in each case within 5 Business Days following
receipt by the Administrative Agent of such Net Cash Proceeds, and (b) 50% of
the Net Cash Proceeds from the Specified Disposition shall be retained by HEWW
Equipment LLC or the Borrower and used for general corporate purposes in the
business of Borrower or its Subsidiaries. Notwithstanding the Notice of
Reinvestment, the Borrower shall provide a Notice of Repayment to the
Administrative Agent with respect to the portion of the 50% of the Net Cash
Proceeds to be applied to the payment of the Fourth Amendment Fee and the
Tranche B Obligations on the Fourth Amendment Effective Date in accordance with
the second sentence of Section 2.8(h)(iii) of the Credit Agreement. The
Administrative Agent has executed and delivered the Partial Release attached as
Exhibit A hereto and has taken certain action requested by the Borrower (at the
Borrower’s sole expense) to evidence the release of such Disposed Property from
the Secured Parties’ Liens, including, filing or causing to be filed the UCC-3
amendment statement attached as Exhibit B hereto. The Lenders authorize and
instruct the Administrative Agent to take all other actions requested by the
Borrower (at the Borrower’s sole expense) that the Borrower certifies in writing
are necessary or desirable to evidence the release of the Administrative Agent’s
Lien on the Disposed Property and all such action taken by the Administrative
Agent on or prior to the date hereof to facilitate the Specified Disposition
free and clear of all liens or security interests of the Administrative Agent is
hereby ratified and approved by the Credit Parties and the Lenders in all
respects. The Lenders’ entry into this Amendment shall not obligate or commit
the Lenders to provide any other consents or waivers under the Credit Agreement
or the other Loan Documents in the future, whether for purposes similar to those
described herein or otherwise.

 

5



--------------------------------------------------------------------------------

5. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing.

6. Effect of this Amendment. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. The terms of this Amendment shall not be deemed (i) a waiver
of any Default or Event of Default, (ii) a consent, waiver or modification with
respect to any term, condition, or obligation of the Borrower or any other
Credit Party in the Credit Agreement or any other Loan Document except as
expressly set forth above, (iii) a consent, waiver or modification with respect
to any other event, condition (whether now existing or hereafter occurring) or
provision of the Loan Documents or (iv) to prejudice any right or remedy which
the Administrative Agent or any Lender may now or in the future have under or in
connection with the Credit Agreement or any other Loan Document.

7. Conditions Precedent. This Amendment shall become effective as of the Fourth
Amendment Effective Date when, and only when, (i) all Lenders shall have
executed this Amendment and the Administrative Agent has received counterparts
of this Amendment, duly executed by each Lender, the Borrower and each
Guarantor, (ii) the Administrative Agent shall have received payment from the
Borrower for all fees and disbursements pursuant to Section 8(c), and (iii) the
Administrative Agent shall have received from the Borrower, in immediately
available funds, an amount equal to 50% of the Net Cash Proceeds from the
Specified Disposition to be applied as provided herein.

 

6



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

 

7



--------------------------------------------------------------------------------

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders, which consent may be withheld or given
in each such Lender’s sole discretion.

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

8



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Fourth
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER: PAR PETROLEUM CORPORATION, a Delaware corporation By:  

    /s/ R. Seth Bullock

      R. Seth Bullock       Chief Financial Officer GUARANTORS:
TEXADIAN ENERGY, INC., a Delaware corporation By:  

    /s/ R. Seth Bullock

      R. Seth Bullock       Vice President and Treasurer PAR PICEANCE ENERGY
EQUITY LLC, a Delaware limited liability company PAR UTAH LLC, a Delaware
limited liability company EWI LLC, a Delaware limited liability company PAR
WASHINGTON LLC, a Delaware limited liability company PAR NEW MEXICO LLC, a
Delaware limited liability company HEWW EQUIPMENT LLC, a Delaware limited
liability company PAR POINT ARGUELLO LLC, a Delaware limited liability company

 

  By: PAR PETROLEUM CORPORATION,  

a Delaware corporation, as Sole Member of

each of the foregoing companies

    By:  

            /s/ R. Seth Bullock

          R. Seth Bullock           Chief Financial Officer

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC By:  

        /s/ E. Joseph Hess

Name:    E. Joseph Hess Title:      Managing Director

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Execution Version

 

LENDERS:

WB DELTA, LTD.,

as a Lender

By:

 

        /s/ Mark Strefling

Name:    Mark Strefling

Title:      Director

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Execution Version

 

ZCOF PAR PETROLEUM HOLDINGS, L.L.C., as a Lender

By:

 

        /s/ Jon Wasserman

Name:    Jon Wasserman

Title:      Vice President

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Execution Version

 

WATERSTONE OFFSHORE ER FUND, LTD.,    as a Lender    By: Waterstone Capital
Management, L.P.      By:  

        /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO    PRIME CAPITAL MASTER SPC,
GOT WAT    MAC SEGREGATED PORTFOLIO, as a Lender    By: Waterstone Capital
Management, L.P.      By:  

        /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO   

WATERSTONE MARKET NEUTRAL MAC51, LTD.,

as a Lender

   By: Waterstone Capital Management, L.P.      By:  

        /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO    WATERSTONE MARKET NEUTRAL
MASTER    FUND, LTD., as a Lender    By: Waterstone Capital Management, L.P.   
  By:  

        /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO    WATERSTONE MF FUND, LTD., as
a Lender    By: Waterstone Capital Management, L.P.      By:  

        /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO   

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Execution Version

 

NOMURA WATERSTONE MARKET

  

NEUTRAL FUND LTD., as a Lender

  

By: Waterstone Capital Management, L.P.

     By:  

        /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO   

WATERSTONE OFFSHORE BLR FUND, LTD.,

as a Lender

  

By: Waterstone Capital Management, L.P.

     By:  

    /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO   

WATERSTONE DISTRESSED OPPORTUNITIES BLR FUND, LTD.,

as a Lender

  

By: Waterstone Capital Management, L.P.

     By:  

    /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO   

WATERSTONE OFFSHORE AD BLR FUND LTD.,

as a Lender

  

By: Waterstone Capital Management, L.P.

     By:  

    /s/ Martin Kalish

     Name:    Martin Kalish      Title:      COO   

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Execution Version

 

HIGHBRIDGE INTERNATIONAL, LLC, as a Lender

By: Highbridge Capital Management, LLC,

as Trading Manager

By:  

     /s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director

Signature Page to Fourth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Execution Version

APPENDIX 1-A

NEW DEFINED TERMS

“Foreign Subsidiary” shall mean any Subsidiary of any Person, which Subsidiary
is not organized or incorporated in the United States, any State or territory
thereof or the District of Columbia.

“Fourth Amendment” means that certain Fourth Amendment to Delayed Draw Term Loan
Credit Agreement dated as of April 19, 2013, among Borrower, the other Credit
Parties party thereto, the Lenders party thereto, and the Administrative Agent.

“Fourth Amendment Effective Date” means April 19, 2013.

“Fourth Amendment Fee” has the meaning given to such term in the Fourth
Amendment.

“Texadian-Canada” means Texadian Energy Canada Limited, a company organized
under the laws of the Province of Alberta, formerly known as Seacor Energy
Canada Limited.

“Texadian Trade Facility” means any revolving credit facility entered into by
Texadian and Texadian-Canada, as borrowers, with one or more financial
institutions which finances Texadian and Texadian-Canada’s trading activities by
providing loans, letters of credit, or other extensions of credit in furtherance
of Texadian’s and Texadian-Canada’s business, and which credit facility is
secured by a lien on any or substantially all of the assets of Texadian and
Texadian-Canada.

 

Appendix 1-A – Page 1



--------------------------------------------------------------------------------

APPENDIX 1-B

EXISTING DEFINED TERMS

“Guarantor” means a Subsidiary of Borrower that is listed on Schedule 4.21, and
each other Subsidiary that is or that becomes a party to this Agreement as a
Guarantor pursuant to Section 5.12; provided that, (a) no Subsidiary shall be
required to be a Guarantor hereunder so long as it remains an Immaterial
Subsidiary, (b) no Foreign Subsidiary of the Borrower shall be required to be a
guarantor under this Agreement, and (c) to the extent that Texadian has been
released in accordance with Section 2.14 of Appendix 2, Texadian will no longer
be required to be a Guarantor under this Agreement.

“Target” or “Texadian” means Texadian Energy, Inc., a Delaware corporation,
formerly known as Seacor Energy Inc.

“Tranche B Maturity Date” means, in accordance with the terms of this Agreement,
the earlier to occur of (i) the acceleration (whether automatic or by written
notice) of any Obligation, and (ii) December 31, 2013.

 

Appendix 1-B – Page 1



--------------------------------------------------------------------------------

APPENDIX 2

TRANCHE B

2.14 Release of Liens on Texadian and Texadian-Canada. Upon the closing of a
Texadian Trade Facility that has been duly approved by the board of directors of
Texadian and receipt of a written certificate from a Responsible Officer of the
Borrower stating that (i) all conditions precedent to such Texadian Trade
Facility have been met, and (ii) after giving effect to such Texadian Trade
Facility, no Default has occurred and is continuing, the Lenders authorize and
instruct the Administrative Agent (a) to release any and all Liens and security
interests in favor of the Administrative Agent on the Property of Texadian or
Texadian-Canada, including but not limited to any Lien on the equity interests
of Texadian pledged by the Borrower but only if the lender under the Texadian
Trade Facility so demands as a condition to closing the Texadian Trade Facility
(and the Borrower so specifies in such written certificate), (b) to fully and
completely release Texadian from its guaranty under Article IX of this
Agreement; provided that, Texadian shall only be released from its guaranty
under Article IX of this Agreement if the lender under the Texadian Trade
Facility so demands as a condition to closing the Texadian Trade Facility, after
the Borrower and Texadian have negotiated in good faith with the lender under
the Texadian Trade Facility to permit Texadian to continue to guarantee the
Obligations under Article IX of this Agreement on an unsecured basis, and the
Borrower has so notified the Administrative Agent and the Lenders in writing (in
which case, such guaranty by Texadian shall be automatically released
immediately upon acknowledgment of receipt by the Administrative Agent and the
Lenders of such notice), and (c) to cooperate in all requests by Texadian for
the Administrative Agent to execute, acknowledge and deliver or cause the
execution, acknowledgement and delivery of, lien releases, UCC termination
statements, notices, agreements or other instruments, in each case, that the
Borrower certifies in writing are necessary or desirable to accomplish the
release or termination of Security Instruments in respect of any Collateral
(including, but not limited to deposit accounts, equity interests, or
receivables) pledged by Texadian or the Borrower and which the Borrower advises
the Administrative Agent in writing are express conditions to closing the
Texadian Trade Facility.

 

Appendix 2 – Page 1